DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This communication is a First Office Action Non-Final Rejection on the merits. Claim(s) 1-32
is/are currently pending and below considered.

Specification
The abstract of the disclosure is objected to because of undue length of 238 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the labeling station" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This claim 11 will also be indefinite since it depends on 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 5, and 8 – 9, is/are rejected under 35 U.S.C. 102(a)(1) as being a by Hein US 2011/0114518 A1, (Hein).

Regarding Claim 1, Hein discloses, a packaging machine (FIG. 10, para [0022]) for producing packs (FIG. 6, [0018]) with a group (11, para [0024])) of cigarettes (10, para [0024]) as pack content, wherein the packaging machine (FIG. 10) has at least the following in succession in a manufacturing flow direction (FIG. 10, Abstract): 



a preferably separable first folding unit (FIG. 10, # 58, para [0038]) at which an inner blank (FIG. 2, para [0027]), composed of cardboard (FIG. 4, #33, para [0027]) or of some other material suitable for forming a dimensionally stable (inner) pack (FIG. 2, #12, para [0026]) is folded at least in certain regions around the respective cigarette group (11) so as to form an inner pack (12) with the cigarette group (11) as pack content,

in particular adjoining said first folding unit (58), a preferably separable sealing inner pack unit (FIG. 10, #61, para [0033] in which a sealing inner pack (FIG. 5, #12) is manufactured in each case from the inner pack (12) or in which the sealing inner pack is folded into a final state or in which in each case one sealing inner pack comprising the inner pack is manufactured; and 

in particular adjoining said sealing inner pack unit (61), a preferably separable second folding unit (59) at which an outer blank (FIG. 1, para [0013]) composed of cardboard or of some other material suitable for forming a dimensionally stable (outer) pack is in each case folded around the sealing inner pack (12) in each case so as to form an outer pack (13).




    PNG
    media_image1.png
    287
    656
    media_image1.png
    Greyscale


Regarding Claim 2, Hein discloses as above claimed. Hein further discloses, characterized in that wherein the packaging machine (FIG. 10) has, between the two folding units (58, 59), a conveying device (FIG. 10, #64, para [0041]) with an in particular rectilinear conveying path which conveys the respective cigarette group (11) (integrated into the inner pack (12) or sealing inner pack), in particular with cigarettes (10) oriented parallel to the conveying direction, into the region of a turning device (60) which is arranged between the first and second folding unit (58, 59) and which rotates the cigarette group (11) in particular through 90 or 1800 (FIG. 10, illustrates 11 moving parallel direction) preferably into or parallel to the conveying plane of the conveying device (64).

	Regarding Claim 3, Hein discloses as above claimed. Hein further discloses, wherein the conveying device (64) which conveys the respective cigarette group (11) to the turning device (60) conveys the cigarette group (11) downstream of the turning device (60) to the second folding unit (62).

	Regarding Claim 4, Hein discloses as above claimed. Hein further discloses, wherein the turning device (60) is designed so as to rotate the cigarette group (11) about at least one axis of rotation which is arranged perpendicular to the cigarette longitudinal extent (FIG. 10, #64 displays the perpendicular axis of rotation of the cigarette group).

	Regarding Claim 5, Hein discloses as above claimed. Hein further discloses, wherein the turning device (60) has a first turning station (FIG. 10, displays first transition from #61 to #62), which rotates the respective cigarette group (11) through a certain angle of rotation, in particular 90°, and, downstream of the first turning station (61), a second turning station (62), which rotates the cigarette group (11), either in the same direction of rotation (FIG. 10) or in the opposite direction of rotation in relation to the first turning station, through preferably the same angle of rotation, in particular 90°.

Regarding Claim 8, Hein discloses as above claimed. Hein further discloses, characterized in that the turning device (60) is a constituent part of the sealing inner pack unit (FIG. 11, #61).

	Regarding Claim 9, Hein discloses as above claimed. Hein further discloses, wherein the first folding unit (58) and/or the second folding unit (59) comprises a folding revolver (FIGS. 10, 11) which folds the inner blank (FIG. 2) around the cigarette group (11) so as to form the inner pack (12) and/or which folds the outer blank (FIG. 1) in each case around the sealing inner pack (26) so as to form the outer pack (27).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 – 7 and 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein US 2011/0114518 A1, (Hein), in view of Spatafora et al., US 2005/0082012 A1 (Spatafora).

Regarding Claim 6, Hein discloses as above claimed.  Hein further discloses, wherein the turning device (60), in particular each turning station (61, 62), has, in the region of the conveying path of the conveying device (64), 
Hein does not disclose, a motor-driven, rotatable holding member, the holding forces of which holding member can be activated and deactivated, in particular a suction member by means of which the respective pack (FIG. 6) into which the cigarette group (11) is integrated as pack content (inner pack (12) or sealing inner pack (26)) can, in the held state, be withdrawn from the conveying engagement of the conveyor and, by rotation of the holding member, rotated relative to the conveying path.
However, Spatafora teaches, a motor-driven (FIG. 1, #21, para [0021]), rotatable holding member (FIG. 1, #32, 33, para [0021]), the holding forces of which holding member  can be activated and deactivated, in particular a suction member (FIG. 12, #35, para [0022]) by means of which the respective pack into which the cigarette group (11) is integrated as pack content (inner pack (12) or sealing inner 
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to modify the conveying device (64) as taught by Hein with the motor driven (FIG. 1, #21, para [0021]), rotatable holding member (FIG. 1, #32, 33, para [0021]), suction member (FIG. 12, #35, para [0022]), relative to the conveying path (FIG. 1, #19, para [0017]) as taught by Spatafora; because Spatafora teaches these structures, so that the inner pack is conveyed and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a suction member and the required structures, thereby providing the motivation to modify the conveying device (64) as taught by Hein with the motor driven (21), suction member (35), rotatable holding member (33), relative to the conveying path (19) as taught by Spatafora.

Regarding Claim 7, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein the conveying device (64) has, to/at both sides of the conveying path, lateral guides (FIG. 11, see below arrow) with in each case one guide surface for the respectively conveyed cigarette group (11) integrated into the inner or sealing inner pack (12), wherein the guide surfaces (see below diagram), at least in one section, run parallel with a spacing to one another and, in another section, delimit or form a turning location at which the rotation of the respective inner or sealing inner pack (12) into which the cigarette group (11) is integrated is performed by means of the holding member (see below diagram), wherein the guide surfaces (see below diagram) have a greater spacing to one another in at least one section of the turning location than in a section immediately upstream of the turning location.

    PNG
    media_image2.png
    304
    595
    media_image2.png
    Greyscale


Regarding Claim 10, Hein discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61) at which a removal opening (FIG. 8, #35, para [0029]) of the respective inner pack (12) is provided or covered over its entire area with an openable (preferably reclosable) closure label (FIG. 8, #39, para [0029])) so as to form the respective sealing inner pack (FIG. 9, #12).
Hein does not disclose, has a labeling station
However, Spatafora teaches, has a labeling station (FIG. 1, #20, para [0017])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to modify the sealing inner pack unit (61) as taught by Hein so as to include a labeling station (FIG. 1, #20, para [0017]) as taught by Spatafora; because Spatafora teaches this structure, so that the sealing inner pack unit has a labeling station and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing labeling of the inner pack, thereby providing the motivation to modify the sealing inner pack unit (61) as taught by Hein with the labeling station (FIG. 1, #20, para [0017]) as taught by Spatafora.

Regarding Claim 11, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein the labeling station (20) is arranged between the first and second turning stations (61,62).
Regarding Claim 12, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein by means of which individual closure labels (39) in which the closure labels (39) directly onto the removal opening of the respective inner pack (12) 
Hein does not disclose, the labeling station (20) has a labeling apparatus with a label conveyor (19), in particular a suction conveyor, peeled off from a label carrier strip are conveyed, with a spacing to one another, to an application region, are applied individually and successively by the label conveyor, which is conveyed along the application region in particular in continuous fashion by the conveying device (64).
However, Spatafora teaches, the labeling station (20) has a labeling apparatus (FIG. 1, #1, para [0015]) with a label conveyor (19), in particular a suction conveyor (FIG. 12, para [0022]), peeled off from a label carrier strip (FIG. 1, #22, para [0019]) are conveyed, with a spacing to one another, to an application region (FIG. 1, see below diagram), are applied individually and successively by the label conveyor (19), which is conveyed along the application region (FIG. 1, see below diagram) in particular in continuous fashion by the conveying device (64).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught Hein so as to include in the labeling station (20) with a labeling apparatus (FIG. 1, #1, para [0015]) as taught by Spatafora; because Spatafora teaches this structure, so that the labeling station (20) has a labeling apparatus and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing an application region, thereby providing the motivation to modify the packaging machine (FIGS. 10 &11) as taught by Hein with the labeling apparatus (FIG. 1, #1, para [0015]) as taught by Spatafora.



    PNG
    media_image3.png
    247
    353
    media_image3.png
    Greyscale


Regarding Claim 13, as combined, Hein/Spatafora discloses as above claimed.  Spatafora further teaches, wherein the vertical conveying plane of the label conveyor (19) in the application region runs perpendicular (FIG. 1, as above diagram illustrates the application region is perpendicular to the conveyor) to the in particular horizontal conveying plane of the respective inner pack (12).

Regarding Claim 14, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, closure labels (39) 
Hein does not disclose, wherein the labeling apparatus has a peel-off station (75) at which closure labels (39) situated on a carrier strip and conveyed to the peel-off station are individually peeled off or detached from the carrier strip and transferred to the label conveyor (70).
However, Spatafora teaches, wherein the labeling apparatus (1) has a peel-off station (FIG. 1, para [0026]) at which closure labels (39) situated on a carrier strip (22) and conveyed to the peel-off station are individually peeled off or detached from the carrier strip (22) and transferred to the label conveyor (19).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught Hein so as to include a peel-off station (FIG. 1, para [0026]) as taught by Spatafora; because Spatafora teaches this structure, so that the packaging machine has a peel-off station and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by 

Regarding Claim 15, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61 of Hein) has a first label folding member (para [0026] of Hein) arranged downstream of the labeling station (20 of Spatafora), a stationary folding switch or a motor-driven folding member (21 of Spatafora), by means of which at least one section of the label applied to the inner pack (12 of Hein), in particular a section protruding from the inner pack (12 of Hein) laterally transversely with respect to the conveying path (19 of Spatafora), is folded around the inner pack (12 of Hein) or folded onto a side of the inner pack.

Regarding Claim 16, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein the sealing inner pack unit (61 of Hein) has a second label folding member (FIG. 9, #55, para [0026]) arranged downstream of the labeling station (20 of Spatafora), in particular a stationary folding switch or a motor-driven folding member (21 of Spatafora), by means of which at least one further, other section of the closure label (39 of Hein) applied to the inner pack (12 of Hein) is folded around the inner pack (12 of Hein), or folded onto a side of the inner pack (12 of Hein), so as to form the sealing inner pack (12 of Hein).

Regarding Claim 17, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein one of the two label folding members (55) folds a section of the closure label (39) onto the top side of the inner pack (12), the other of the two label folding members folds a section of the closure label (12) onto the rear side of the inner pack (39).

Regarding Claim 18, as combined, Hein/Spatafora discloses as above claimed.  Hein further discloses, wherein one label folding member (55) or both label folding members is/are arranged between the two turning stations (61,62) of the turning device (60).

Regarding Claim 19, Hein discloses as above claimed.  Hein further discloses, wherein the region of the conveying path of the conveying device (64) along which the respective inner pack (12) is conveyed, in particular upstream of the first turning station (61), 
Hein does not disclose, there is arranged a glue-applying unit for applying glue to at least one, preferably at least two side tabs, which have not yet been folded into a final state, of the inner pack (12).
However, Spatafora teaches, there is arranged a glue-applying unit for applying glue (FIG.1, #27, para [0018]) to at least one, preferably at least two side tabs, (FIG. 1, para [0029]) which have not yet been folded into a final state, of the inner pack (12).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to modify the first turning station (61) as taught by Hein with the gumming device (FIG.1, #27, para [0018]) as taught by Spatafora; because Spatafora teaches this structure, so that the first turning station has a gumming device and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a gumming device, thereby providing the motivation to modify the first turning station (61) as taught by Hein with the gumming device (FIG.1, #27, para [0018]) as taught by Spatafora.

Claims 20 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein US 2011/0114518 A1, (Hein), in view of Spatafora et al., US 2005/0082012 A1 (Spatafora), and in further view of Spatafora, US 2007/0144546 A1 (Spatafora II).


Regarding Claim 20, Hein discloses as above claimed.  Hein further discloses, wherein, in the region of the conveying path of the conveying device (64) along which the respective inner pack (12) is conveyed, in particular downstream of the glue-applying unit (27 of Spatafora), there is arranged at least one folding member (55 of Hein) for folding at least one or the side tab, which has in particular had glue applied (27 of Spatafora) thereto and which has not been folded into a final state, preferably at least two folding members (55) for folding at least two or both side tabs, which have in particular had glue applied (27 of Spatafora) thereto and which have not been folded into a final state, of the inner pack (12 of Hein).
Hein/Spatafora do not disclose, the hot glue.  
However, Spatafora II teaches, the hot glue.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora before the effective filling date of the invention to substitute the gum (para [0018]) in Spatafora with the hot-melt glue (para [0017]) as taught by Spatafora II; because Spatafora II teaches this hot-melt glue, so that the gumming device has the same predictable result, is known in the art and beneficial, thereby providing the motivation to substitute the gum (para [0018]) in Spatafora with the hot-melt glue (para [0017]) as taught by Spatafora II.

Regarding Claim 21, as combined, Hein/Spatafora, in further view of Spatafora II teaches as previously disclosed.  As discussed, Hein discloses, wherein the at least one folding member (55) or in that both folding members are arranged to the side of the conveying path and can be moved perpendicularly with respect to the conveying plane of the inner packs (FIG. 10 & 11, #12), in particular up and down.

Claims 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein US 2011/0114518 A1, (Hein), in view of US 2007/0144546 A1 (Spatafora II).

Regarding Claim 22, Hein discloses as above claimed.  Hein further discloses, wherein the packaging machine has, in particular between the forming unit (FIG. 11, see above arrow) and the first folding unit (58), 
 cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
However, Spatafora II teaches, a preferably separable manufacturing unit, namely a wrapping unit (FIG. 1, #9c, para [0015]), in which a blank composed of wrapping material, in particular foil material (#5) or (coated) paper, such as tin foil or aluminum-laminated paper, is folded around the cigarette group (11) so as to form a wrap which fully or partially surrounds the cigarette group (11).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora II before the effective filling date of the invention to modify the packaging machine (FIGS. 10 & 11) as taught by Hein to include the wrapping unit (FIG. 1, #9c, para [0015]) as taught by Spatafora II; because Spatafora II teaches this structure, so that the packaging machine has a wrapping unit and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing wrapping unit that wraps the foil (5 of Spatafora II) around the cigarette group (11 of Hein), thereby providing the motivation to modify the packaging machine (FIGS. 10 &11) as taught by Hein to include the wrapping unit (FIG. 1, #9c, para [0015]) as taught by Spatafora II.

Regarding Claim 23, Hein discloses as above claimed.  Hein further discloses, wherein the packaging machine (FIG. 10)
Hein does not disclose, has an appliance which applies the closure labels (39) to the individual inner blanks (FIG. 2), and has a conveying device (64) which conveys the individual labels provided with the closure labels to the first folding unit (58).
However, Spatafora II teaches, has an appliance (FIG.1, #31, para [0028]) which applies the closure labels (39) to the individual inner blanks (FIG. 2), and has a conveying device (64) which conveys the individual labels provided with the closure labels to the first folding unit (58).


Regarding Claim 24, as combined, Hein/Spatafora II discloses as above claimed.   Hein further discloses, wherein the packaging machine (FIGS. 10 & 11) has an appliance (#31 of Spatafora II) which applies the closure labels (39) to the individual inner blanks (FIG. 2), and has a conveying device (64) which conveys the individual labels (32 of Spatafora II) provided with the closure labels (39) to the first folding unit (58).

Regarding Claim 25, Hein discloses, a method for producing packs with a group (11) of cigarettes (10) as pack content, in particular in a packaging machine (FIG. 10) having the features (11) as claimed above, wherein, 
in a preferably separable forming unit (FIG. 11, see above arrow) for forming cigarette groups (11), cigarettes (10) are formed into cigarette groups (11), wherein, 
in a preferably separable first folding unit (58), an inner blank composed of cardboard or of some other material suitable for forming a dimensionally stable (inner) pack is folded at least in certain regions around the respective cigarette group (11) so as to form an inner pack (12) with the cigarette group (11) as pack content, wherein, 
in a preferably separable sealing inner pack unit (61) in particular adjoining said first folding unit, a sealing inner pack (12) is manufactured in each case from the inner pack (12) or in each case one 
in a preferably separable second folding unit (62) in particular adjoining said sealing inner pack unit, an outer blank (FIG. 1) composed of cardboard or of some other material suitable for forming a dimensionally stable (outer) pack (13) is in each case folded around the sealing inner pack (12) in each case so as to form an outer pack.
Hein does not disclose, originating from a cigarette magazine.
However, Spatafora II teaches, originating from a cigarette magazine (FIG. 1, #11, para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hein and Spatafora II before the effective filling date of the invention to modify the packaging machine (FIG. 10 & 11) as taught by Hein to include the hopper (FIG. 1, #11, para [0014]) as taught by Spatafora II; because Spatafora II teaches this structure, so that the packaging machine (FIG. 10 & 11 of Hein) has a hopper and thereby improving the effectiveness of the packaging machine, is known in the art and beneficial by providing a hopper that supplies groups of cigarettes as taught by Spatafora II, thereby providing the motivation to modify the packaging machine (FIG. 10 & 11) to include a hopper (FIG. 1, #11, para [0014]) as taught by Spatafora II.

Regarding Claim 26, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the respective cigarette group (11) (integrated into the inner pack (12)) is conveyed from the first folding unit (58) to a turning device (60) in which the cigarette group (11) is rotated through a predetermined angle of rotation (FIG.10), in particular through 1800, preferably in two turning stations (61, 62) which are arranged in succession along the conveying path (19) and in each of which an individual partial rotation through a partial angle of rotation is performed (FIG. 10, para [0038]), the magnitude of which partial angle of rotation corresponds to the angle of the overall rotation divided by the number of partial rotations, in particular in each case 90°.

Regarding Claim 27, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses,  wherein the respective cigarette group (11) (integrated into the inner pack) is conveyed from the first folding unit (58) to a turning device (60) in which the cigarette group (11) is firstly rotated in a first partial rotation through a first angle of rotation in a first direction of rotation (FIG. 10, para [0038]) , in particular through 90°, and in which the cigarette group (11) is subsequently rotated in a second partial rotation through a second angle of rotation of the same magnitude, in particular through 90°, but in a second direction of rotation which is opposite to the first direction of rotation (FIG. 10, #64 & 65, rotate in opposite direction).

Regarding Claim 28, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the cigarette group (11) is, upstream of the turning device (60) and downstream of the turning device (60), conveyed with cigarettes (10) oriented parallel to the conveying direction (FIG. 10, illustrates 11 moving parallel direction), in particular such that the filters of the cigarettes (10) are situated at the front or at the rear (FIG. 10, filters at rear) in the conveying direction.

Regarding Claim 29, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the turning device (60), in particular each turning station (58, 59), has, in the region of the conveying path of the conveying device (64), a rotatably driven holding member (32), the holding forces of which can be activated and deactivated, in particular a suction member (35 of Spatafora) which, for the rotation of the pack (FIG. 6), temporarily holds the respective inner (12) or sealing inner pack into which the cigarette group (11) is integrated, wherein, for the process of rotation, the holding member (FIG. 11, see above diagram) firstly withdraws the pack, in the held state, from the conveying engagement of the conveyor and subsequently rotates the pack, in the held state, relative to the conveying path, in particular through 90 or possibly through 1800, preferably in the conveying plane in which the packs are conveyed by the conveying device (64), or parallel to said conveying plane.

Regarding Claim 30, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the holding member (FIG. 11, see above diagram), in order to withdraw the pack (FIG. 6) from the conveying engagement of the conveying device (64), at least intermittently has a speed in the conveying direction (FIG. 1, para [0030]) which is higher than the conveying speed of the conveying device (64).

Regarding Claim 31, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein, before the process of rotation, the pack (FIG. 6) lies against a driver (FIG. 11, has a driver to per “arrows” in diagram) of the conveying device (14) in the context of the conveying engagement, and in that, during the process of rotation at the turning station (61), the following method steps are performed in succession: 
the holding member and the pack are brought into a relative position in which the holding member is arranged above the pack (See above FIG. 11); 
the holding device (FIG. 11) holds the pack (FIG. 6) so as to take the latter on; 
the holding member is moved, so as to drive the pack along, with a speed component (at least inter alia) (FIG. 11, diagram illustrates movement arrows) in the conveying direction which exceeds the conveying speed of the conveying device or of the driver, such that the pack is removed from the driver and withdrawn from the engagement of the conveying device;
the holding member is rotated together with the pack relative to the conveying path, in particular through 90 (FIG. 11, #63 to #60 is 90) or 180 0;
the holding device (FIG. 11) releases the pack again in the region of the conveying path (FIG. 11, arrows); and 
the driver, in contact (again) with the pack, conveys the pack onward in the rotated orientation (FIG. 10, #64 to #60).

Regarding Claim 32, as combined, Hein/Spatafora II discloses as above claimed.  Hein further discloses, wherein the turning device (60), in particular each turning station (58, 59), has a stop which rotates together with the holding member (FIG. 10, #s 58, 59, para [0039]) and against which the respective inner (12) or sealing inner pack abuts before the rotation of the holding member holding the respective inner (12) or sealing inner pack is performed.


Conclusion
The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.  Spatafora US-20080202681-A1, US 20060260756 A1, Collins et al. US 20150329227 A1, and Petrucci et al. US-20170283150-A1 for packaging machine, reclosable package, adhesive application, and inner and outer wrappers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        28 May 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731